Title: From George Washington to Burgess Ball, 3 February 1794
From: Washington, George
To: Ball, Burgess


          
            Dear Sir,
            Philadelphia Feby 3d 1794
          
          In due course of the Post I have received your letters of the 17th of December &
            21st of the last month; and congratulate you on the birth of a Son—and the passage of
            your family through the Small Pox.
          As you had acknowledged the receipt of the needful for purchasing the Buck Wht, and had
            assured me that no disappointment should follow, I have not given you the trouble of a
            letter until now, since I wrote from German Town; and now principally to beg that the
            Buck Wheat may be got down in time for early sowing; the present frost being favorable
            for transportation.
          I have procured for you, and it shall be sent with my own by the first vessel to
            Alexandria, three bushels of Clover Seed which appears to be clean, & warranted
            fresh. It will cost delivered at Alexandria about eight dollars a bushel. It shall be
            directed to the care of Colo. Gilpin to whom my own things will be consigned; as the
            Captn is not at liberty to land any part of his Cargo before he arrives at the Port to
            which he is bound. No opportunity has offered since the first frost (in december) set
            in, or both yours & mine would have gone e’er this. To say now when they will go is
            more than I am able, as the Delaware is close[d], & navigation at an end until there
            comes a thaw.
          With this letter is enclosed a box containing bracelets &ca for Mrs Ball, wch I
            hope will get safe to hand, as I have directed them to the particular care of the Post
            master in Alexandria—Mrs Washington and the family, join me in every good wish for you,
            Mrs Ball & Miss Milly, if with you, and with Affectionate
            regard I am Dr Sir Your Obedt Servt
          
            Go: Washington
          
          
            P.S. As soon as you have ascertained the amount of cost & charges of the Buck
              Wheat delivered at M. Vernn let me know it, & I will remit what may be due on the
                Acct—The freight of the Clover Seed from hence to
              Alexandria, as well as the first cost of it will be paid here.
          
          
            G.W.
          
        